Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Hale on June 12, 2022.
The application has been amended as follows: 

	In the Claims:
1.	(Currently Amended)	A method of depositing an aluminum layer on a substrate, comprising:
depositing a layer of cobalt or cobalt alloy or a layer of titanium or titanium alloy on a feature on the substrate;  
pre-treating the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy with a thermal hydrogen anneal before depositing a layer of aluminum;
conformally depositing [[a]] the layer of aluminum on the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy on the feature on the substrate at a temperature of approximately 60 degrees Celsius to approximately 250 degrees Celsius, wherein the layer of aluminum has a reflectivity of at least 85% for wavelengths between approximately 250 nm and approximately 900 nm and a thickness of approximately 300 angstroms to approximately 1,000 angstroms; and 
annealing the feature after conformally depositing the layer of aluminum, wherein the layer of aluminum maintains the reflectivity of at least 85% after annealing of the feature. 

2.	(Canceled)	

3.	(Currently Amended)	The method of claim [[2]] 1, further comprising:
pre-treating the layer of cobalt or cobalt alloy at a temperature of approximately 300 degrees Celsius to approximately 400 degrees Celsius.

4.	(Currently Amended)	The method of claim [[2]] 1, further comprising:
pre-treating the layer of cobalt or cobalt alloy for a duration of approximately 60 seconds to approximately 120 seconds.

5.	(Canceled) 

6.	(Original)	The method of claim 1, further comprising:
depositing the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy to a thickness of approximately 20 angstroms to approximately 30 angstroms.

7.	(Original)	The method of claim 1, further comprising:
depositing the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy with a chemical vapor deposition (CVD) process, a metal-organic chemical vapor deposition (MOCVD) process or a physical vapor deposition (PVD) process.

8.	(Original)	The method of claim 1, wherein the layer of cobalt or cobalt alloy includes cobalt or cobalt silicon and wherein the layer of titanium or titanium alloy includes titanium, titanium silicon, or titanium aluminum.

9.	(Canceled) 

10.	(Currently Amended)	The method of claim 1, 
 wherein the temperature during conformally depositing the layer of aluminum increases an interface nucleation when aluminum is deposited on the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy and increases smoothness, continuity, and reflectivity of the layer of aluminum.  

11.	(Original)	The method of claim 1, further comprising:
depositing the layer of aluminum using a hydrogen gas, an ammonia gas, a hydrazine compound gas, a hydrogen and ammonia mixed gas, or a hydrogen and hydrazine compound gas as a reactant gas.

12.	(Currently Amended)	The method of claim 1, further comprising:
depositing the layer of aluminum using an alane [type] precursor or an alkyl [type] precursor. 

13.	(Currently Amended)	The method of claim 12, wherein the alane [type] precursor includes trimethylamine-alane borane (TMAAB), methyl pyridine aluminum, or dimethylethylamine-alane.

14.	(Currently Amended)	The method of claim 12, wherein the alkyl [type] precursor includes dimethylaluminum hydride (DMAH).

15.	(Original)	The method of claim 1, further comprising:
depositing the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy on a layer of titanium nitride deposited on the substrate.

16.	(Currently Amended)	A method of depositing an aluminum layer on a substrate, comprising:
depositing a layer of cobalt or cobalt alloy or a layer of titanium or titanium alloy on a feature of an image sensor on the substrate with a chemical vapor deposition (CVD) process to a thickness of approximately 20 angstroms to approximately 30 angstroms; and
pre-treating the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy with a thermal hydrogen anneal at a temperature of approximately 400 degrees Celsius before depositing a layer of aluminum; and
conformally depositing [[a]] the layer of aluminum on the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy on the feature on the substrate with a CVD process at a temperature of approximately 120 degrees Celsius and to a thickness of approximately 300 angstroms to approximately 1,000 angstroms, wherein the layer of aluminum has a reflectivity of at least 85% for wavelengths between approximately 250 nm and approximately 900 nm; and 
annealing the feature after conformally depositing the layer of aluminum, wherein the layer of aluminum maintains the reflectivity of at least 85% after annealing of the feature.

17.	(Currently Amended)	The method of claim 16, 
 wherein the temperature during conformally depositing the layer of aluminum increases an interface nucleation when aluminum is deposited on the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy and increases smoothness, continuity, and reflectivity of the layer of aluminum.

18.	(Original)	The method of claim 16, further comprising:
depositing the layer of cobalt or cobalt alloy or the layer of titanium or titanium alloy on a layer of titanium nitride deposited on the substrate.

19.	(Canceled) 

20.	(Canceled)	






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments on p.7 of the amendment dated 03/24/2022 along with the current amendment to the claims with respect to temperature and the pre-treatment thermal hydrogen anneal in light of paragraphs 0023-0028 of the specification were deemed persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/12/2022